 1                                  UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                     ***
 4    JOHN SOUZA,                                             Case No. 2:17-cv-01924-JAD-CWH
 5                             Petitioner,
                                                              ORDER
 6          v.
 7    ELEVATE, INC., et al.,
 8                             Respondents.
 9
10          This matter is before the court on petitioner John Souza’s Motion for Contempt,

11   Sanctions, and to Compel Compliance with Petitioner John Souza’s Discovery Requests. The

12   motion is docketed as ECF No. 1 in 2:19-cv-00734-JAD-CWH, which was consolidated with this

13   case on June 17, 2019. (Consolidation Order (ECF No. 53).) Nonparty Keleionalani Taylor filed

14   an opposition (ECF No. 8). Souza filed a reply (ECF No. 9) and a supplemental reply (ECF No.

15   11). Taylor filed a supplemental opposition (ECF No. 15). 1 The court has read and considered

16   the parties’ briefs and requests that petitioner and non-party Keleionalani Taylor file a joint status

17   report by July 19, 2019, addressing the following issues:

18                •   Whether there are any remaining documents responsive to Souza’s subpoena that

19                    have not been produced; and

20                •   What additional discovery in this matter, if any, remains to be completed by

21                    Souza.

22          IT IS SO ORDERED.

23          DATED: July 12, 2019

24

25
                                                             C.W. HOFFMAN, JR.
26                                                           UNITED STATES MAGISTRATE JUDGE
27
            1
28              All of the briefs are filed in 2:19-cv-00734-JAD-CWH.
